Citation Nr: 1314260	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  07-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left eye disorder, to include as secondary to service connected right eye postoperative complete iridectomy, with light perception only, and service connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2009, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is associated with claims file.

This case was remanded by the Board for further development in August 2012.  

The issue of entitlement to service connection for diabetic retinopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a left eye disorder.  When this issue was before the Board in August 2012, it was determined that a VA examination was needed.  Specifically, the VA examiner was asked to provide an opinion as to whether the Veteran has a left eye cataract or residual thereof and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the a left eye cataract or residual thereof was caused or aggravated (permanently made worse) by the service-connected right eye postoperative complete iridectomy, with light perception only, or the service-connected type II diabetes mellitus.  If the examiner did not diagnose a left eye cataract or residual thereof, then the examiner was asked to comment on the validity of the diagnosis of a left eye cataract made by Dr. Dankovick, a private physician, in a January 2006 treatment record.  A complete rationale for any opinion offered was asked to be provided.  The Veteran was afforded a VA examination in September 2012.  A nuclear sclerotic cataract was found.  While the examiner provided an opinion, she did not provide any medical supporting reasoning/rationale as requested.  Rather, she rendered an opinion without any further comments.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA examiner has not completely complied with the remand directives of August 2012.  As such, the examiner is requested to comply with the Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the examiner who conducted the September 2012 VA examination, if available, and request that she provide an addendum to his examination report.  Upon review of the entire claims file to include any records in Virtual VA, the examiner must provide a rationale for his September 2012 opinion. 

If the examiner who conducted the September 2012 examination is no longer available, another examiner should be consulted.  If the September 2012 examiner or another examiner deems another examination is necessary, schedule the Veteran for a VA examination to determine the nature and etiology of any left eye disorder.  If a new examination is deemed necessary, the claims folder is to be made available to the examiner to review. The examiner should indicate whether the Veteran has a left eye cataract or residual thereof and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the a left eye cataract or residual thereof was caused or aggravated (permanently made worse) by the service-connected right eye postoperative complete iridectomy, with light perception only, or the service-connected type II diabetes mellitus.  If the examiner does not diagnose a left eye cataract or residual thereof, then the examiner should comment on the validity of the diagnosis of a left eye cataract made by Dr. Dankovick.  

For any other left eye disorder other than a refractive error, the examiner should also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder was caused or aggravated by the service-connected right eye postoperative complete iridectomy, with light perception only, or the service-connected type II diabetes mellitus.  A complete rationale for any opinion must be provided.

2.  Thereafter, the claim should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claims file should be returned to the Board if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



